Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10739772 (‘772 from now on). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 in the current application is contained within claim 1 of patent ‘772;
Claim 11 in the current application is contained within claim 2 of patent ‘772.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linker (US 2011/0118941) in view of Takenaka (US 9132880). Regarding claims 1,11 and 12, Linker discloses a device for a vehicle wherein the vehicle can be unmanned/robotic (see Para. 0062) comprising: a body (figure 1 and numeral 103) to which is mounted; 
a front wheel (106,206) with a substantially horizontal axis of rotation and a substantially vertical steering axis (see figure 1) who's angle is sensed (signal 324) and is driven (by the rear wheel); 
a rear wheel (122,212) with a substantially horizontal axis of rotation being driven (by the motor 225, as mentioned in claim 2); 
an energy source (214) and; 
a control module (230,330) which stabilizes the roll angle sensed by a roll angle sensor (232, also see abstract and title of the Linker patent) while in forward motion (see Para. 0207). Linker does not mention that the control module detect the roll angle when the vehicle is stopped. However; Takenaka discloses a vehicle comprising: a control device (15) that stabilizes the inclination angle in the roll direction of the vehicle body (2), wherein a roll angle sensed input (.phi.b.act) is operational when the vehicle is stopped (Col 47, lines 65-67 and Col. 48, lines 1-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Linker by adding a way to control the roll angle when the vehicle is stopped, in order to provide a way to stabilize the vehicle when stopped or at a standstill. Wherein the combination of Linker and Takenaka can be seen as a combination of prior art elements according to known methods to yield predictable results.
Regarding claims 3,12 and 14,13, Linker does not mention that the rear wheel is steerable and that an angle is measured. However; Takenaka further discloses a steerable rear wheel (see figure 14 in Takenaka) with a rear wheel angle detector (217). It would have been obvious for one of ordinary skill in the art to modify Linker by adding a steerable rear wheel to the vehicle of Linker, in order to be able to pivot the rear wheel when needed in order to stabilize the vehicle as a whole. Wherein the combination 
Regarding claims 4,5,13 and 15, Linker does not mention servo-loops, however, Takenaka discloses servo control techniques (see Col. 26, lines 63-67 to COL 27, lines 1-4, as it states “For example, various kinds of known servo control techniques related to electric motors (feedback control techniques for causing the actual angle of rotation of the rotor of the electric motor to track a desired value) may be adopted”). It would have been obvious for one of ordinary skill in the art to modify Linker by adding servo-loops to control the steering angle and the traction of the rear wheel, in order to provide parameters that the control module can follow and interpret into specific steering and traction outputs.
Regarding claims 6,7,16,17 Linker does not mention a means for squatting down. However; Takenaka discloses a rear suspension (damper 12) on a suspension arm (11) which is able to compress thereby lowering the level of the vehicle (squatting) when the rider of the vehicle is riding. It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Linker by adding a rear suspension that is able to lower the rear end of the vehicle when the suspension is under compression, in order to provide some riding comfort for the rider. Wherein the combination of Linker and Takenaka can be seen as a combination of prior art elements according to known methods to yield predictable results. Regarding claim 7 and 17, Takenaka does not mention that the damper 12 is a hydraulic damper, however, one of ordinary skill in the rat would have the knowledge that the damper can be replaced by a hydraulic damper in order to have a separate variation of a damper than might be more suitable for different types of terrains where the device might be used.
Regarding claim 12, Linker discloses a battery (214) to drive the wheels as both the front and rear wheels are driven to rotation when one of the wheels is driven via an engine or motor.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linker and Takenaka as applied to claim 1 above, and further in view of Lim (US 2010/0065596). The combination of Linker and Takenaka do not show a door for packages/storage. However, Lim discloses a container for a motorcycle comprising a lid/door (214) for a container (213). It would have been obvious for one of ordinary skill in the art to modify the combination of Linker and Takenaka by adding a storage container with a door, in order to be able to secure valuable content or in order to carry smaller object on the device. 
Allowable Subject Matter
Claims 8,10,18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No art for a combination was found in regards to the conveyor belt and opening the door remotely.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARLON A ARCE/Examiner, Art Unit 3611                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611